Citation Nr: 1744973	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-33 186		DATE
		

THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to October 21, 2015, and in excess of 20 percent thereafter for degenerative joint disease (DJD) of the thoracolumbar spine.  


ORDER

Entitlement to a disability rating in excess of 10 percent prior to October 21, 2015, and in excess of 20 percent thereafter for DJD of the thoracolumbar spine is denied.


FINDINGS OF FACT

1.  Prior to October 21, 2015, the Veteran's low back disability manifested with limitation of flexion to 60 degrees and a combined range of motion to 180 degrees at worst, even considering complaints of pain and functional impairment, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and without incapacitating episodes.

2.  From October 21, 2015, forward, the Veteran's low back disability manifested with limited flexion to 45 degrees at worst, even considering complaints of pain and functional impairment, without ankylosis or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent prior to October 21, 2015, and in excess of 20 percent thereafter for DJD of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had honorable active duty service with the United States Army from August 1979 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), continuing the 10 percent evaluation for a thoraco-lumbar spine disability.  

The Board remanded these issues for further development in March 2014, September 2016, and April 2017.  The Board notes that the actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The case has been returned to the Board for appellate review.

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in June 2008.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to a disability rating in excess of 10 percent prior to October 21, 2015, and in excess of 20 percent thereafter for DJD of the thoracolumbar spine.

The Veteran contends that his low back disability manifested to a degree that more nearly approximates a disability rating in excess of 10 percent prior to October 21, 2015, and in excess of 20 percent thereafter.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the    effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.         See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,    or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's DJD of the thoracolumbar lumbar spine is rated under Diagnostic Code 5242 for degenerative arthritis of the spine, which utilizes the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoraco-lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted          for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  IVDS may be evaluated under the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.     38 C.F.R. § 4.71a, General Rating Formula, Note (6).  Under the IVDS Formula, incapacitating episodes having a total duration of at least one week but less than    two weeks during the past twelve months warrants a 10 percent disability rating.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months warrants a 20 percent disability rating.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months warrants a 40 percent disability rating.  Incapacitating episodes having a total duration of at least six weeks during the      past twelve months warrants a 60 percent disability rating.  38 C.F.R. § 4.71a.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, IVDS Formula, Note (1).

The question for the Board is whether, prior to October 21, 2015, the Veteran's low back disability manifested with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoraco-lumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's low back disability did not manifest to a degree that more nearly approximates the criteria for a disability rating in excess of 10 percent prior to October 21, 2015.

The Veteran was afforded a VA examination in August 2008.  The Veteran reported chronic pain in the lumbosacral region without distribution.  Flare ups occurred with lifting in excess of 15 pounds and continued stopping activities without incapacitation.  The Veteran ambulated without an assistive device and did not use a lumbar brace.  He was able to walk up to half a mile and had not unsteadiness or falls.  The examiner noted that the Veteran missed about one week of work due to multiple musculoskeletal conditions and he was unable to participate in recreational activities.  He avoided household chores such as lawn mowing due to back pain.  He was self-sufficient in day-to-day activities.  Physical examination showed that the spine was symmetrical, posture was normal, and his gait was guarded.  Range of motion testing showed forward flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees with end range pain.  The examiner noted continued pain with repetitive use testing, without paralumbar spasms, and with tenderness in the lumbosacral area.  The examiner noted no additional changes and no changes in range of motion.  The examiner noted no ankylosis or neurological symptoms.  Sensory examination was intact for both lower extremities.  Motor examination showed no muscular wasting with normal tone and strength.  Deep tendon reflexes were symmetrical.  The examiner noted no incapacitating episodes.  He noted no additional limitation of joint function due to pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.

The Veteran was afforded an additional VA examination in September 2008.  The examiner noted degenerative joint disease of the lumbosacral region without distribution.  The Veteran reported pain treated with naproxen, tramadol, and methocarbamol.  Flare-ups occurred with lifting in excess of 15 pounds and with continued stooping activity.  The examiner noted no incapacitation.  The Veteran ambulated without assistive devices and did not use a lumbar brace.  He had no unsteadiness or falls.  The Veteran missed about one week of work due to multiple musculoskeletal conditions.  He was unable to participate in recreational activities.  He also avoided certain household chores such as mowing the lawn due to his back pain.  He was, however, described as self-sufficient in his day to day activities.  The spine was symmetrical, posture was normal, and his gait was described as guarded.  Range of motion testing revealed forward flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees, with end range pain in all directions.  The examiner noted continued pain with repetitive use without paralumbar spasms but with tenderness in the lumbosacral area.  The examiner noted no additional changes in range of motion.  The examiner noted no postural abnormalities, no ankylosis, and no abnormality of the musculature of the back.  Sensory examination was intact in both lower extremities.  The examiner noted no muscle wasting with normal tone.  Muscle strength was described as fair plus.  Deep tendon reflexes were symmetrical.  The examiner noted no incapacitating episodes.  The examiner diagnosed degenerative joint disease of the thoracolumbar spine with moderate lumbosacral strain.  The examiner noted no additional impairment of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination.  

VA treatment records showed complaints of chronic back pain throughout the period on appeal.  Specifically, a June 2009 VA treatment record showed no tenderness over the lower spine.  Straight leg raise testing was negative.  The examiner noted full range of motion to 60 degrees.  Sensory examination was intact.  A January 2010 VA treatment record showed that, in 2009 and 2010, the Veteran attended aquatic therapy for his multiple orthopedic complaints, to include DJD of the back.  VA treatment records additionally show that the Veteran was fitted with a lumbar corset for his chronic low back pain.  

Prior to October 21, 2015, the Veteran's DJD of the thoracolumbar spine resulted in limited flexion to 60 degrees and combined range of motion to 180 degrees at worst, even considering complaints of pain and functional impairment.  The Veteran did not present with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The record also did not indicate incapacitating episodes having a total duration of at least two weeks but less than four weeks during a twelve month period.  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent prior to October 21, 2015.  

The Board must then determine whether, from October 21, 2015, forward, the Veteran's low back disability manifested with forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's low back disability did not manifest to a degree that more nearly approximates the criteria for a disability rating in excess of 20 percent from October 21, 2015, forward.

The Veteran was afforded a VA examination in October 2015.  The examiner diagnosed degenerative joint disease of the lumbar spine.  The Veteran noted pain in the low lumbar spine and lumbar muscles on both sides with the left side usually worse than the right.  The Veteran reported daily pain with flare-ups.  He used tramadol, naproxen, and methocarbamol.  He also wore an elastic lumbar corset type brace.  Range of motion testing showed flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, and bilateral lateral rotation to 15 degrees.  The examiner also noted pain with all range of motion testing.  The Veteran also exhibited pain with weight-bearing.  The examiner noted objective evidence of mild tenderness or pain to palpation of the lower lumbar central area.  The Veteran was able to perform repetitive use testing with at least three repetitions that resulted in additional loss of function or range of motion due to pain.  Specifically, the Veteran's extension was limited to 10 degrees.  The Veteran was examined immediately after repetitive use over time.  The examiner noted that pain limited the Veteran's functional ability with repeated use over a period of time.  The Veteran had pain at 70 degrees flexion, 20 degrees extension, 15 degrees right lateral flexion, 20 degrees left lateral flexion, 15 degrees right lateral rotation, and 15 degrees left lateral rotation.  The Veteran did not have muscle spasm or guarding.  The examiner noted localized tenderness that did not result in an abnormal gait or abnormal spinal contour.  Muscle strength testing was normal without muscle atrophy.   The reflex and sensory examinations were also normal.  The examiner noted no radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran had no ankylosis.  The examiner found no intervertebral disc syndrome.  The examiner noted that the Veteran's thoracolumbar spine condition impacted his ability to work.  The Veteran reported that he missed work or left early due to his back and knees two to three times per month.  The examiner noted no incapacitating episodes.

The Veteran was afforded another VA examination in November 2016.  The examiner diagnosed degenerative arthritis of the thoracolumbar spine and lumbar stenosis.  The Veteran reported pain in the low back worse on the left side than the right.  Physical activity such as lifting, standing, or sitting increases pain.  The Veteran reported no flare ups.  The Veteran could not lift anything more than 15 pounds, could not do yard work, could not stand more than 15 minutes, and could walk up to half a mile before he needed to stop.  Range of motion testing showed forward flexion to 50 degrees, extension to 20 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 20 degrees.  The examiner noted evidence of pain with weight bearing.  The examiner found no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions.  The examiner noted no additional loss of function or loss of range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time and therefore the examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The Veteran had muscle spasm and guarding, but it did not result in an abnormal gait or spinal contour.  The examiner described the Veteran's gait and spinal contour as normal.  The examiner noted disturbance of locomotion and interference with standing.  Muscle strength testing was normal without muscle atrophy.  The Veteran's knee and ankle deep tendon reflexes were hypoactive.  The sensory examination was normal.  Straight leg testing was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted no ankylosis of the spine and no other neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome.  The Veteran used braces and canes on a regular basis.  The examiner noted no ankylosis of the thoracolumbar spine.  The Veteran's range of motion was decreased due to pain and muscle spasm, but without weakness, fatigability, or incoordination.  Back movements were examined actively and passively with no significant difference in range of motion (not exceeding 5 degrees).

In May 2017, the examiner submitted an addendum to the November 2016 examination.  The range of motion of the thoracolumbar spine was examined in a non-weight bearing posture in November 2016.  The examiner noted that range of motion of the lumbar spine would be more (10 percent more) on a non-weight bearing posture than if it would be tested on a weight bearing posture.  The range of motion would be less in a weight bearing posture due to enhanced pain.  The Veteran's muscle strength was normal when checked in November 2016.  The examiner noted pain on passive range of motion testing and pain when the joint was used in non-weight bearing.  

From October 21, 2015, forward, the Veteran's DJD of the thoracolumbar spine resulted in limited flexion to 45 degrees at worst when decreasing the range of motion findings by 10 percent as indicated in the May 2017 addendum, even considering complaints of pain and functional impairment.  The record showed no findings of ankylosis at any time during the period on appeal.  The record also did not indicate incapacitating episodes having a total duration of at least four weeks but less than six weeks during a twelve month period.  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent from October 21, 2015 forward.  

The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's pain upon repetition was noted by the VA examiners and considered in the determination of range of motion findings and in the application of the rating criteria to the Veteran's symptoms.  The range of motion findings above included the consideration of the onset of pain and repetitive use in the measurement of range of motion.

The Board acknowledges that Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In this instance, the Veteran does not experience any neurological symptoms related to his spine disability.  The VA examiners have consistently stated that the Veteran does not experience any signs or symptoms of radiculopathy.  All motor, reflex, and sensory examinations were normal, with the exception of hypoactive reflexes at the ankles and knees during the November 2016 examination.  Despite the hypoactive reflexes, the examiner still noted no radiculopathy or other neurological findings.  Therefore, the Board will not assign a separate disability rating for neurological manifestations.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


